 

EXECUTION VERSION

 

CONTRIBUTION AGREEMENT

 

by and among

 

AEP RAIL CORP.,

 

IRL HOLDING LLC,

 

AMERICAN RAILCAR LEASING, LLC, and

 

For the purposes of Article 7, IEP ENERGY HOLDING LLC

 

Dated September 20, 2013

 

 

 

 

CONTRIBUTION AGREEMENT
Table of Contents

 

    Page       Article 1 DEFINITIONS 1 1.1 “Affiliate” 1 1.2 “Agreed Value” 1
1.3 “Agreement” 2 1.4 “Business Day” 2 1.5 “Capital Account” 2 1.6 “Cash
Contribution” 2 1.7 “Closing” 2 1.8 “Closing Date” 2 1.9 “Code” 2 1.10 “Company”
2 1.11 “Company Debtor” 2 1.12 “Confidential Information” 2 1.13 “Contract” 2
1.14 “Financial Statements” 2 1.15 “Fifth Amended and Restated Operating
Agreement” 2 1.16 “GAAP” 2 1.17 “Government” 2 1.18 “Governmental Entity” 3 1.19
“HoldCo Deductible” 3 1.20 “IEP Energy” 3 1.21 “Indemnified Losses” 3 1.22
“Indemnified Party” 3 1.23 “Indemnifying Party” 3 1.24 “IRS” 3 1.25 “Knowledge”
or “knowledge” 3 1.26 “Law” 3 1.27 “Leasing LLC” 3 1.28 “Leasing LLC Interest” 3
1.29 “Leasing LLC Railcars” 3 1.30 “Liability” or “Liabilities” 3 1.31 “Lien” 4
1.32 “Losses” 4 1.33 “Material Adverse Change” 4

  

 

 

  

1.34 “NewCo” 4 1.35 “NewCo Deductible” 4 1.36 “NewCo Indemnified Persons” 4 1.37
“New Transferred Interest Debt” 4 1.38 “Order” 4 1.39 “Party” 4 1.40 “Percentage
Interest” 4 1.41 “Permitted Liens” 4 1.42 “Person” 5 1.43 “Pre-Closing Cash
Contribution” 5 1.44 “Railcars” 5 1.45 “Tax” or “Taxes” 5 1.46 “Tax Purposes” 5
1.47 “Tax Returns” 5 1.48 “Transfer Date” 5 1.49 “Transferred Interest” 5 1.50
“Treasury Regulations” 5 Article 2 CAPITAL CONTRIBUTIONS AND PERCENTAGE
INTERESTS GRANTED 5 2.1 NewCo’s Capital Contribution 5 2.2 Closing 6 Article 3
REPRESENTATIONS AND WARRANTIES OF NEWCO 6 3.1 Corporate Existence and Power 6
3.2 Valid and Enforceable Agreement; Authorization; Non-contravention 7 3.3
Capitalization and Ownership 7 3.4 Title, Condition of Transferred Interest 7
3.5 No Operating History 7 3.6 Brokers, Finders 8 Article 4 REPRESENTATIONS AND
WARRANTIES OF THE COMPANY 8 4.1 Corporate Existence and Power 8 4.2
Capitalization 8 4.3 Valid and Enforceable Agreement; Authorization 8 4.4
Non-Contravention 9 4.5 Taxes 9 4.6 Financial Statements 9 4.7 Absence of
Changes 10 4.8 Brokers, Finders 10 4.9 Title to Assets 10

  

ii

 

  

4.10 Railcars 10 4.11 Leases 10 4.12 Liabilities 10 4.13 Insurance 11 Article 5
ADDITIONAL COVENANTS OF THE PARTIES 11 5.1 Transferred Interest. 11 5.2 Company
Financing 12 5.3 Further Assurances; Cooperation 12 5.4 Confidentiality 13 5.5
Public Disclosure 13 5.6 Tax Treatment of the Transactions 13 Article 6 CLOSING
DELIVERABLES OF THE PARTIES 13 6.1 Deliveries of NewCo at Closing 13 6.2
Deliveries of HoldCo at Closing 14 6.3 Deliveries of the Company at Closing 14
Article 7 INDEMNIFICATION 14 7.1 Indemnification by HoldCo 14 7.2
Indemnification by NewCo 15 7.3 Notice of Claim 15 Article 8 MISCELLANEOUS
PROVISIONS 16 8.1 Notice 16 8.2 Entire Agreement 17 8.3 Amendment and
Modification 17 8.4 Assignment; Binding Agreement 17 8.5 Waiver of Compliance;
Consents 17 8.6 Expenses 17 8.7 Counterparts 17 8.8 Severability 18 8.9 Remedies
Cumulative 18 8.10 Governing Law 18 8.11 No Third Party Beneficiaries or Other
Rights 18 8.12 Submission to Jurisdiction 18 8.13 Waiver of Jury Trial 18 8.14
Disclosure Schedules 19 8.15 Headings; Interpretation 19

 

iii

 

 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of this 20th
day of September, 2013, by and among AEP Rail Corp., a Delaware corporation
(“NewCo”), IRL Holding LLC, a Delaware limited liability company (“HoldCo”),
American Railcar Leasing, LLC, a Delaware limited liability Company (the
“Company), and, for the purposes of Article 7, IEP Energy Holding LLC, a
Delaware limited liability company. NewCo, HoldCo and the Company are each
referred to herein as a “Party” and together as the “Parties”. Capitalized terms
not otherwise defined herein are defined in Article 1.

 

RECITALS

 

WHEREAS, HoldCo is the sole member of the Company; and

 

WHEREAS, HoldCo wishes to amend and restate the operating agreement of the
Company in the form of the Fifth Amended and Restated Operating Agreement
attached hereto as Exhibit A (the “Fifth Amended and Restated Operating
Agreement”); and

 

WHEREAS, in exchange for the Cash Contribution and the fulfillment of the
covenants contained in Section 5.1 of this Agreement, NewCo desires to acquire
and the Company wishes to grant a 75% Percentage Interest and a related Capital
Account in the Company to NewCo.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, representations, warranties, conditions, and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties agree as follows:

 

Article 1
DEFINITIONS

 

The following terms shall have the meanings set forth below in this Article 1.

 

1.1            “Affiliate” means with respect to any Person, any other Person
which is controlling, controlled by, or under common control with, directly or
indirectly through any Person, the Person referred to, and, if the Person
referred to is a natural person, any member of such Person’s immediate family.
The term “control” (including, with correlative meaning, the terms “controlled
by” and “under common control with”) as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

   

1.2           “Agreed Value” shall mean $458,336,000.

  

 

 

 

1.3           “Agreement” means this Contribution Agreement as executed on the
date hereof and as amended or supplemented in accordance with the terms hereof,
including the Disclosure Schedules and Exhibits hereto.

 

1.4           “Business Day” means any day which is not a Saturday, Sunday or
legal holiday in the State of Missouri, United States of America.

 

1.5           “Capital Account” shall have the meaning set forth in the Fifth
Amended and Restated Operating Agreement.

 

1.6           “Cash Contribution” means two hundred seventy eight million eight
hundred fifty two thousand dollars ($278,852,000).

 

1.7           “Closing” means the consummation of the transactions contemplated
by this Agreement, as provided for in Section 2.2.

 

1.8           “Closing Date” means October 2, 2013.

 

1.9            “Code” means the Internal Revenue Code of 1986 as amended from
time to time.

 

1.10         “Company” has the meaning set forth in the first paragraph hereof,
except that references to the Company in Article 4 and any related definitions
shall be deemed to include the Company and its majority-owned subsidiaries;
provided, however, that references to the Company in Section 4.1(a) and Section
4.2(a) shall not include such subsidiaries.

 

1.11         “Company Debtor” has the meaning set forth in the Section 5.2(a).

 

1.12         “Confidential Information” has the meaning set forth in Section
5.4.

 

1.13         “Contract” means any contract, agreement, understanding, lease,
indenture, mortgage, deed of trust, evidence of indebtedness, binding commitment
or instrument, open purchase order, or offer, written or oral, express or
implied.

 

1.14          “Financial Statements” has the meaning set forth in Section 4.6.

 

1.15         “Fifth Amended and Restated Operating Agreement” has the meaning
set forth in the Recitals.

 

1.16          “GAAP” means the accounting principles generally accepted in the
U.S., including as set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, and applied consistently throughout the periods involved.

 

1.17         “Government” means the United States of America, any other nation
or state, any U.S. State, any federal, bilateral or multilateral governmental
authority, any possession, territory, local, county, district, city or other
governmental unit or subdivision, and any branch, entity, agency, or judicial
body of any of the foregoing.

 

2

 

  

1.18         “Governmental Entity”  means any entity or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to federal, state or local government or international, multinational
or other government and any bodies exercising powers derived from the authority
of those entities, including any department, commission, board, agency, court,
bureau, official or other self-regulatory, regulatory, administrative,
quasi-governmental or judicial authority thereof.

 

1.19         “HoldCo Deductible” has the meaning set forth in Section 7.2(b).

 

1.20         “IEP Energy” has the meaning set forth in Section 7.2(a).

 

1.21         “Indemnified Losses” has the meaning set forth in Section 7.1(a).

 

1.22         “Indemnified Party” has the meaning set forth in Section 7.3.

 

1.23         “Indemnifying Party” has the meaning set forth in Section 7.3.

 

1.24         “IRS” means the United States Internal Revenue Service.

 

1.25         “Knowledge” or “knowledge” means (i) the actual awareness of a
particular fact, and (ii) knowledge that would have been acquired by an officer
or director of NewCo or the Company, as applicable, upon due inquiry and
investigation, including to the extent that a known fact or matter would
motivate a reasonably prudent individual to investigate, the awareness of a fact
that a prudent individual could be expected to discover or otherwise become
aware of in the course of conducting a reasonably comprehensive investigation
and due inquiry concerning that actually known fact or matter. The words “know,”
“knowing” and “known” shall be construed accordingly.

 

1.26         “Law” means any statute, law, ordinance, decree, order, injunction,
rule, directive, or regulation of any Government or quasi-governmental
authority, and includes rules and regulations of any regulatory or
self-regulatory authority compliance with which is required by Law.

 

1.27         “Leasing LLC” means AEP Leasing LLC.

 

1.28         “Leasing LLC Interest” has the meaning set forth in Section 3.4.

 

1.29         “Leasing LLC Railcars” means all railcars owned by Leasing LLC

 

1.30         “Liability” or “Liabilities” means all debts, adverse claims,
liabilities and/or obligations, direct, indirect, absolute or contingent,
whether accrued, vested or otherwise and whether or not reflected or required to
be reflected on the financial statements of a Person.

 

3

 

  

1.31         “Lien” means any lien, security interest, mortgage, indenture, deed
of trust, pledge, charge, adverse claim, easement, restriction or other
encumbrance.

 

1.32         “Losses” has the meaning set forth in Section 7.1(a).

 

1.33         “Material Adverse Change” means any effect or change materially
adverse to the business, assets, financial condition, or results of operations
of the Company; provided that none of the following shall be deemed to
constitute, and none of the following shall be taken into account in determining
whether there has been, a Material Adverse Change: any adverse change or effect
arising from or relating to (i) general business or economic conditions (ii)
acts of God, natural disasters, or national or international political or social
conditions, including riots, insurrections, the engagement by the United States
in hostilities, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack upon the
United States (iii) financial, banking, or securities markets disruption (iv)
changes in GAAP or accounting principles (or interpretations thereof), (v)
changes in Laws or (vi) the taking of any action by the Company contemplated by
this Agreement; provided that in the cases of clauses (i) through (v), such
changes do not disproportionately affect the Company relative to other companies
in the industries in which the Company operates.

 

1.34         “NewCo” has the meaning set forth in the first paragraph hereof.

 

1.35         “NewCo Deductible” has the meaning set forth in Section 7.1(b).

 

1.36         “NewCo Indemnified Persons” has the meaning set forth in Section
7.1(a).

 

1.37         “New Transferred Interest Debt” has the meaning set forth in
Section 5.2(a).

 

1.38         “Order” means an order, writ, injunction, or decree of any court or
Government.

 

1.39          “Party” has the meaning set forth in the first paragraph hereof.

 

1.40         “Percentage Interest” has the meaning set forth in the Fifth
Amended and Restated Operating Agreement.

 

1.41          “Permitted Liens” means (a) all Liens for Taxes and other
governmental charges and assessments that are not yet due and payable or which
are being contested in good faith by appropriate proceeds (provided required
payment have been made in connection with any such contest and for which
adequate reserves reflected in the Financial Statements under GAAP have been
made), (b) Liens of carriers, warehousemen, mechanics and materialmen and other
like Liens arising in the ordinary course of business, (c) easements, rights of
way and restrictions, zoning ordinances and other similar Liens affecting the
real property and disclosed in policies of title insurance, and (d) statutory
Liens in favor of lessors arising in connection with any property leased to the
Company.

 

4

 

  

1.42         “Person” means and shall include a natural person, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization or a governmental
entity (or any department, agency or political subdivision thereof) and shall be
construed broadly.

 

1.43         “Pre-Closing Cash Distribution” has the meaning set forth in
Section 4.7.

 

1.44         “Railcars” has the meaning set forth in Section 4.9.

 

1.45          “Tax” or “Taxes” means all taxes, charges, fees, levies, or other
like assessments, including without limitation, all federal, possession, state,
city, county and foreign (or governmental unit, agency, or political subdivision
of any of the foregoing) income, profits, employment (including Social Security,
unemployment insurance and withholding), franchise, gross receipts, sales, use,
transfer, stamp, occupation, real and personal property, unclaimed property,
capital, severance, premium, windfall profits, customs, duties, ad valorem,
recapture, alternative minimum, value added and excise taxes; and any other
Government charges of the same or similar nature, including any interest,
penalty or addition thereto. Any one of the foregoing Taxes shall be referred to
sometimes as a “Tax.”

 

1.46         “Tax Purposes” has the meaning set forth in Section 5.6.

 

1.47         “Tax Returns” means all reports, estimates, declarations, claims
for refund, information statements and returns relating to or required by Law to
be filed in connection with any Taxes, and all information returns (e.g., Form
W-2, Form 1099) and reports relating to Taxes and Taxes payable by, pursuant to
or in connection with any Plans, including any amendment or supplement thereof.
Any one of the foregoing Tax Returns shall be referred to sometimes as a “Tax
Return.”

 

1.48         “Transfer Date” has the meaning set forth in Section 5.1(a).

 

1.49         “Transferred Interest” has the meaning set forth in Section 5.1(a).

 

1.50         “Treasury Regulations” means the rules and regulations promulgated
under the Code issued by the U.S. Department of Treasury.

 

Article 2
CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS GRANTED

 

2.1           NewCo’s Capital Contribution.

 

(a)          Subject to the terms and conditions stated herein, at the Closing
on the Closing Date, NewCo agrees to contribute, convey, transfer and assign to
the Company, the Cash Contribution, in the manner set forth in this Agreement.

 

5

 

  

(b)          In consideration of the contribution, conveyance, transfer and
assignment of the Cash Contribution by NewCo to the Company, in reliance upon
the representations, warranties and covenants made herein by NewCo, the Company,
in full payment for the Cash Contribution, agrees to grant NewCo all right,
title and interest to 75% of the Percentage Interests in the Company pursuant
and subject to the terms of the current operating agreement of the Company and
the Fifth Amended and Restated Operating Agreement and shall credit NewCo’s
Capital Account with the Cash Contribution.

 

2.2           Closing.     The Closing shall take place at 9:00 a.m. on the
Closing Date, at the offices of Bryan Cave LLP, 211 N. Broadway, Suite 3600, St.
Louis, Missouri, 63102, or at such other place as the Parties may agree in
writing. At Closing, NewCo shall deliver or cause to be delivered to the Company
or to such account(s) as shall be designated by the Company (it being agreed
that any payment to an account or accounts for the benefit of Persons other than
the Company shall be for convenience only and shall be deemed to have been paid
to the Company and then distributed by the Company to such Persons), by wire
transfer of immediately available funds, in accordance with the wire transfer
instructions set forth on Disclosure Schedule 2.2, the Cash Contribution and
shall deliver or cause to be delivered to the Company and/or HoldCo, as
applicable, the other deliverables identified in Section 6.1. At Closing, HoldCo
shall deliver or cause to be delivered to the Company and/or NewCo, as
applicable, the deliverables identified in Section 6.2. At Closing, the Company
shall cause to be delivered to NewCo and/or HoldCo, as applicable, the
deliverables identified in Section 6.3.

 

Article 3
REPRESENTATIONS AND WARRANTIES OF NEWCO

 

NewCo hereby makes the following representations and warranties, each of which
is true and correct on the Closing Date and shall survive the Closing and the
transactions contemplated hereby to the extent set forth herein.

 

3.1           Corporate Existence and Power.

 

(a)          NewCo is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

(b)          NewCo has all requisite corporate power and authority to own, lease
and use its assets and to transact the business in which it is engaged, and
holds all authorizations, franchises, licenses and permits required therefor and
all such authorizations, franchises, licenses and permits are valid and
subsisting.

 

(c)          NewCo has the full power, authority and capacity to execute and
deliver this Agreement, to perform its obligations hereunder, and to consummate
the transactions contemplated hereby.

 

6

 

  

3.2           Valid and Enforceable Agreement; Authorization; Non-contravention.

 

(a)          This Agreement has been duly executed and delivered by NewCo and
constitutes a legal, valid and binding obligation of NewCo, enforceable against
NewCo in accordance with its terms, except that such enforcement may be subject
to (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and (ii)
general principles of equity.

 

(b)          The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized, approved and
ratified by all necessary corporate actions on the part of NewCo.

 

(c)          NewCo is not a party to, subject to or bound by any Contract, Law
or Order which does or would (i) conflict with or be breached or violated or the
obligations thereunder accelerated or increased (whether or not with notice or
lapse of time, or both) by the execution, delivery or performance by NewCo of
this Agreement, or (ii) prevent the carrying out of the transactions
contemplated hereby. Except as set forth on Disclosure Schedule 3.2, no permit,
consent, waiver, approval or authorization of, or declaration to or filing or
registration with, any Government or third party is required in connection with
the execution, delivery or performance of this Agreement or the LLC Agreement by
NewCo or the consummation by NewCo of the transactions contemplated hereby and
thereby, except for any such permits, consents, waivers, approvals,
authorizations, declarations, filings or registrations the failure of which to
obtain would not have a material adverse effect with respect to NewCo. The
transactions contemplated hereby will not result in the creation of any Lien
against the Company, NewCo or any of their respective properties or assets.

 

3.3           Capitalization and Ownership.   The authorized shares of NewCo and
the names, addresses and holdings of the record holders thereof are set forth in
Disclosure Schedule 3.3. Such shares constitute the only issued and outstanding
capital stock of NewCo.

 

3.4            Title, Condition of Transferred Interest.

 

On the Transfer Date, NewCo will have good, marketable and indefeasible title to
all of the ownership interests of Leasing LLC (the “Leasing LLC Interest”), free
and clear of any encumbrances. On the Transfer Date, NewCo will have the full
power and authority to convey, transfer and assign the Leasing LLC Interest,
free and clear of all encumbrances, pursuant to the covenants of this Agreement.
To the knowledge of NewCo, the tangible assets of Leasing LLC, including the
Leasing LLC Railcars, and are in good operating condition and repair and have
been maintained in accordance with normal industry practice. Leasing LLC has
good, marketable and indefeasible title to the Leasing LLC Railcars.

 

3.5           No Operating History.   Except for the assets used to make the
Cash Contribution and the contribution of the Leasing LLC Interest, NewCo has no
assets or Liabilities.

 

7

 

  

3.6           Brokers, Finders.   No finder, broker, agent, or other
intermediary, acting on behalf of any Seller or the Company, is entitled to a
commission, fee, or other compensation or obligation in connection with the
negotiation or consummation of this Agreement or any of the transactions
contemplated hereby.

 

Article 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby makes the following representations and warranties, each of
which is true and correct on the Closing Date and shall survive the Closing Date
and the transactions contemplated hereby to the extent set forth herein.

 

4.1           Corporate Existence and Power.

 

(a)          The Company is a limited liability company, validly existing and in
good standing under the laws of the State of Delaware.

 

(b)          The Company has all requisite corporate power and authority to own,
lease and use its assets and to transact the business in which it is engaged,
and holds all authorizations, franchises, licenses and permits required
therefor.

 

(c)          The Company has the full power, authority and capacity to execute
and deliver this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby.

 

4.2           Capitalization

 

(a)          HoldCo is the sole member of the Company and holds all of the
Percentage Interests in the Company.

 

(b)          The issuance of Percentage Interests in the Company to NewCo has
been duly authorized by the Company and, when issued and delivered to NewCo in
accordance with the terms of this Agreement, will be validly issued in
accordance with the Fifth Amended and Restated Operating Agreement of the
Company.

 

4.3           Valid and Enforceable Agreement; Authorization.

 

This Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms, except that such
enforcement may be subject to (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally, and (ii) general principles of equity. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized, approved and
ratified by all necessary action on the part of the Company. The Company has
full authority to enter into and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby.

 

8

 

  

4.4           Non-Contravention.

 

The Company is not a party to, subject to or bound by any Contract, Law or Order
which would (i) be breached or violated or its obligations thereunder
accelerated or increased (whether or not with notice or lapse of time, or both)
by the execution or delivery by the Company of this Agreement or the performance
by the Company of the transactions contemplated by this Agreement except for any
necessary consents under Contracts which have been obtained, or (ii) prevent the
carrying out of the transactions contemplated hereby. Except as otherwise
provided for herein and except for any necessary consents under Contracts which
have been obtained, no waiver or consent of any third person or governmental
authority is required for the execution of this Agreement by the Company or the
consummation by the Company of the transactions contemplated hereby. The
transactions contemplated hereby will not result in the creation of any Lien
against the Company or any of its properties or assets. The Company has all
approvals, permits, licenses and any similar authority necessary to own the
Railcars and conduct its business as is now being conducted.

 

4.5           Taxes.

 

(a)          The Company has filed, or caused to be filed, on a timely basis all
material Tax Returns, and such Tax Returns are true, correct and complete in all
material respects.

 

(b)          All material Taxes due and owing by the Company (whether or not
reflected on any Tax Return) have been timely and fully paid.

 

(c)          The Company has timely and properly withheld and paid all material
Taxes required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, creditor, stockholder or
other third party.

 

(d)          There are no Liens for Taxes (other than Permitted Liens) upon any
assets of the Company.

 

(e)          The Company has not received from any federal, state, local or
foreign Tax authority (including jurisdictions where the Company has not filed a
Tax Return) any (i) notice indicating an intent to open an audit or other
review; (ii) request for information related to Tax matters; or (iii) notice of
deficiency or proposed adjustment for any amount of Tax proposed, asserted, or
assessed by any Tax authority against the Company.

 

4.6           Financial Statements.

 

(a)          Attached as Disclosure Schedule 4.6 are the audited balance sheets
of the Company as of December 31, 2011 and 2012, and the interim unaudited
balance sheet of the Company as of March 31, 2013 and the related statements of
income, retained earnings and cash flows together with notes and schedules
thereto (collectively, the “Financial Statements”).

 

9

 

 

The Financial Statements were derived from the books and records of the Company
and (i) are true, complete and correct, (ii) present fairly the financial
position and results of operations and cash flows of the Company at the dates
and for the periods indicated, and (iii) except as set forth on Disclosure
Schedule 4.6, have been prepared in accordance with GAAP, applied on a
consistent basis, subject in the case of the interim Financial Statements, to
normal year-end adjustments and the absence of footnotes.

 

4.7           Absence of Changes.  Except as set forth in this Section 4.7,
since December 31, 2012, the Company has operated only in the ordinary course of
business and there has been (a) no Material Adverse Change, (b) no material
loss, destruction or damage to, or disruption in the use of, any material
property or material asset of the Company, and (c) no change in accounting
methods (resulting in a material amount of Taxes due and payable) or annual Tax
accounting period. After March 31, 2013 and on or before the date hereof, the
Company distributed to HoldCo (i) Seventy One Million One Hundred Forty Eight
Thousand Dollars ($71,148,000) in cash (the “Pre-Closing Cash Distribution”) and
(ii) the certain Secured Promissory Note issued by Carl C. Icahn with a
principal amount of One Hundred Sixty Five Million Dollars ($165,000,000),
together with accrued interest thereon, dated October 28, 2004, as amended.

 

4.8           Brokers, Finders.   No finder, broker, agent, or other
intermediary, acting on behalf of any Seller or the Company, is entitled to a
commission, fee, or other compensation or obligation in connection with the
negotiation or consummation of this Agreement or any of the transactions
contemplated hereby.

 

4.9           Title to Assets.   Except as set forth on Disclosure Schedule 4.9,
the Company has all legal and beneficial title to the railcars set forth in the
Financial Statements (the “Railcars”), free and clear of all Liens, other than
Permitted Liens.

 

4.10         Railcars. The Railcars are free from material defects and in good
order and repair, subject to normal wear and tear. The Railcars are in
compliance with all applicable Laws governing the use and maintenance thereof
and are in material compliance with manufacturer’s warranties (to the extent
such warranties are or should be available other than due to the passage of
time). There are no known claims or liabilities arising as a result of the
operation or use of any Railcar, as to which the Company would be or become
liable.

 

4.11         Leases. The Company is not in material default of its obligations
as “lessor” (or other comparable capacity) under any lease related to any
Railcar and, to the Knowledge of the Company, there are no defaults by any
lessee under any such lease. To the Knowledge of the Company, each such lease is
valid and in full force and effect.

 

4.12         Liabilities. The Company does not have any material Liabilities
other than Liabilities that are set forth in the Financial Statements.

 

10

 

  

4.13         Insurance. The Company currently maintains insurance policies
relating to its business and covering property, fire, casualty, liability,
workers’ compensation and all other forms of insurance customarily obtained by
businesses in the same industry (the “Insurance Policies”). The Company has paid
all premiums due under the Insurance Policies, is not in default regarding any
provision of any Insurance Policy and has not failed to present any notice or
claim thereunder in a timely fashion. The Insurance Policies (a) are in full
force and effect; (b) insure against risks of the kind customarily insured
against and in amounts customarily carried by similarly situated businesses and
(c) provide adequate insurance coverage for the activities of the Company.

 

Article 5
ADDITIONAL COVENANTS OF THE PARTIES

 

5.1           Transferred Interest.

  

(a)          On or after January 1, 2014, but in no event later than January 15,
2014 (the “Transfer Date”), NewCo will transfer all of its right, title and
interest in Leasing LLC to the Company (the “Transferred Interest”). The fair
market value of the Transferred Interest on the Transfer Date shall be equal to
or greater than the Agreed Value. The Company shall credit Newco’s Capital
Account by the fair market value of the Transferred Interest.

 

(b)          Except in the ordinary course of business, during the period
between the Closing Date and the Transfer Date, NewCo shall ensure and direct
that Leasing LLC shall not distribute any property other than cash to its
members, including without limitation any income earned during the period
between the Closing Date and the Transfer Date.

 

(c)          NewCo shall be responsible for all Liabilities incurred or accrued,
or arising out of events occurring, prior to the Transfer Date, or as a result
of the transactions contemplated by this Agreement with respect to all
Transferred Interest. NewCo, or an Affiliate thereof, shall be responsible for
providing or causing to be provided insurance coverage for the Leasing LLC
Railcars prior to the Transfer Date.

 

(d)          In the event that NewCo fails to Complete the transfer of the
Transferred Interest prior to the Transfer Date, then, in addition to any other
remedies available to the Company and HoldCo under this Agreement, at law or in
equity, the Percentage Interest held by NewCo shall be reduced to 37.5%
Percentage Interest.

 

11

 

  

5.2           Company Financing.

 

(a)          Promptly following the Transfer Date, NewCo shall cause the Company
or a subsidiary thereof (in either case, the “Company Debtor”), to obtain
financing from third party lenders in an amount of three hundred eighty one
million three hundred forty nine thousand dollars ($381,349,000) (the “New
Transferred Interest Debt”). HoldCo shall deliver a guaranty of ACF Industries
Holdings LLC (“ACF Industries”) of all amounts due under the New Transferred
Interest Debt; provided that the terms of such guarantee, including the minimum
amount of assets maintained by ACF Industries, shall be reasonably sufficient to
ensure Holdco complies with the intent set forth in Section 5.2(c) and ACF
Industries shall at all times maintain a net worth at least equal to the amount
of the New Transferred Interest Debt.

 

(b)          Upon receipt of the New Transferred Interest Debt, NewCo shall
cause the Company Debtor to distribute to HoldCo cash equal to $381,349,000,
provided that ACF Industries has guaranteed the New Transferred Interest Debt in
accordance with Section 5.2(a).

 

(c)          The Parties intend that (i) the distribution of borrowed funds to
HoldCo shall qualify as a “debt-financed transfer” under Treasury Regulations
Section 1.707-5(b), and (ii) HoldCo’s share of the Company’s liabilities under
the New Interest Railcar Debt with respect to the borrowed funds under Section
1.752-2 and 1.707-5(a)(2)(i) of the Treasury Regulations shall be the entire
amount of the Company’s liabilities under the New Transferred Interest Debt with
respect to the borrowed funds. The Parties agree to act at all times in a manner
consistent with the provisions of this Section 5.2(c), except with the prior
written consent of HoldCo. Except for amounts that must be prepaid pursuant to
the loan agreements and documents governing the New Transferred Interest Debt,
for a period of 3 years, the Company Debtor will not make any payment that would
reduce the outstanding principal balance of the Company Debtor’s liabilities
under the New Transferred Interest Debt, other than with the proceeds of a
successor debt that (i) qualifies as, and is treated by the Company Debtor as, a
continuation of the debt repaid under Section 1.707-5(c) of the Treasury
Regulations, and (ii) is treated as allocable entirely to HoldCo under the
principles of the debt-financed transfer exception to the disguised sale rules
provided in Section 1.707-5(b) of the Treasury Regulations.

 

(d)          Promptly following the Transfer Date, NewCo shall cause the Company
to make a cash distribution to HoldCo in an amount equal to three million
dollars ($3,000,000). Such distribution shall be deemed to be a guaranteed
payment within the meaning of section 707(c).

 

5.3           Further Assurances; Cooperation. From and after the Closing, the
Parties shall do such acts and execute such documents and instruments as may be
reasonably required to make effective the transactions contemplated hereby. On
or after the Closing Date, the Parties shall, on request, cooperate with one
another by furnishing any additional information, executing and delivering any
additional documents and instruments, including contract assignments, and doing
any and all such other things as may be reasonably required by the Parties or
their counsel to consummate or otherwise implement the transactions contemplated
by this Agreement.

 

12

 

  

5.4           Confidentiality. The Parties acknowledge that the Confidential
Information of the other Party is valuable and proprietary to the Party and
agrees not to, directly or indirectly, publish, disseminate or otherwise
disclose any Confidential Information or developments of the Company without the
prior written consent of the other Party. For purposes of this Agreement, the
term “Confidential Information” means any and all information not publicly
available or generally available to the industry, which relates to specific
matters concerning the Party.

 

5.5           Public Disclosure. The Parties to this Agreement shall consult
with each other as to the form, substance and timing of any press release or
other public disclosure related to this Agreement or the transactions
contemplated hereby and no such press release or other public disclosure shall
be made without the consent of the other Parties hereto, which consent shall not
be unreasonably withheld or delayed; provided, however, that the Parties may
make such disclosure to the extent permitted above or to the extent required by
applicable law, including the requirements of the NASDAQ Stock Exchange or the
United States Securities and Exchange Commission.

 

5.6            Tax Treatment of the Transactions. The Parties agree and
acknowledge that the transactions contemplated by this Agreement, taken
together, are intended to be treated, for purposes of federal income taxation
and for purposes of certain state income tax laws that incorporate or follow
federal income tax principles (“Tax Purposes”), as contributions by HoldCo of
its interests in the Company assets and liabilities and by NewCo of the Cash
Contribution to a partnership under Code Section 721(a). The Parties shall file
all Tax Returns in a manner consistent with this intended Tax treatment.

 

Article 6
CLOSING DELIVERABLES OF THE PARTIES

 

6.1           Deliveries of NewCo at Closing . At the Closing, NewCo shall make
or tender, or cause to be made or tendered, delivery of the following:

 

(a)          to the Company or to such account(s) as shall be designed by the
Company (it being agreed that any payment to an account or accounts for the
benefit of Persons other than the Company shall be for convenience only and
shall be deemed to have been paid to the Company and then distributed by the
Company to such Persons), by cash or wire transfer, the Cash Contribution, in
accordance with the wire transfer instructions set forth on Disclosure Schedule
2.2;

 

(b)          The Fifth Amended and Restated Operating Agreement, the form of
which is attached hereto as Exhibit A, duly executed by NewCo;

 

(c)          a properly completed and executed IRS Form W-9;

 

13

 

  

(d)          such other customary documents, instruments or certificates as
shall be reasonably requested by the Company or HoldCo and as shall be
consistent with the terms of this Agreement.

 

6.2           Deliveries of HoldCo at Closing. At the Closing, HoldCo shall make
or tender, or cause to be made or tendered, delivery of the following to the
Company and NewCo:

 

(a)          The Fifth Amended and Restated Operating Agreement. the form of
which is attached hereto as Exhibit A, duly executed by HoldCo;

 

(b)          such other customary documents, instruments or certificates as
shall be reasonably requested by the Company or NewCo and as shall be consistent
with the terms of this Agreement.

 

6.3           Deliveries of the Company at Closing . At the Closing, the Company
shall make or tender, or cause to be made or tendered (and NewCo shall cause the
Company to make or tender, or cause to be made or tendered), delivery of the
following:

 

(a)          to NewCo, Percentage Interests and a related Capital Account
representing 75% of the Percentage Interests in the Company;

 

(b)          to HoldCo, Percentage Interests and a related Capital Account
representing 25% of the Percentage Interests in the Company; and

 

(c)          such other customary documents, instruments or certificates as
shall be reasonably requested by NewCo or HoldCo and as shall be consistent with
the terms of this Agreement.

 

Article 7
INDEMNIFICATION

 

7.1           Indemnification by HoldCo.

 

(a)          Subject to the terms and conditions of this Article 7, HoldCo shall
indemnify and hold harmless NewCo and its Affiliates (including, but not limited
to the Company, NewCo and any direct or indirect parent of NewCo, including, but
not limited to, American Entertainment Properties Corp. and Icahn Enterprises
L.P.) and the members, stockholders, directors, officers, partners, employees,
successors, assigns, representatives and agents of each of them in their
capacities as such (collectively, the “NewCo Indemnified Persons”), from and
against any and all claims, losses, monetary damages, liabilities, fines, fees,
penalties, expenses, taxes net of any present or future tax benefits, or costs
(“Losses”), plus reasonable attorneys’ fees and expenses, including court costs
and expert witness fees and costs, incurred in connection with Losses and/or
enforcement of this Agreement (in all, “Indemnified Losses”) incurred or to be
incurred by any of them resulting from or arising out of (i) any breach or
violation of a representation or warranty made by the Company in Article 4 of
this Agreement, (ii) any breach or violation of a covenant or agreement made by
HoldCo or the Company in this Agreement, including the provisions of Article 5
of this Agreement, or (iii) any adjustment or recharacterization with respect to
income Taxes by any federal or state taxing authority, including but not limited
to the IRS, to the income tax treatment of the transactions contemplated by this
Agreement as reported on the income tax returns of any NewCo Indemnified Person
provided, however, such indemnification pursuant to (iii) shall not apply to the
contribution of Leasing LLC contemplated by Section 5.1.

 

14

 

  

(b)          HoldCo shall not be liable under Section 7.1(a) until the NewCo
Indemnified Persons have incurred Indemnified Losses equal to or exceeding Six
Million Dollars ($6,000,000.00) (the “NewCo Deductible”); and then HoldCo shall
be liable only for such Indemnified Losses in excess of the NewCo Deductible.
The aggregate amount of Indemnified Losses that HoldCo shall be liable for under
Section 7.1(a) above shall not exceed Three Hundred Million Dollars
($300,000,000.00); provided, that the limitations set forth in this Section
7.1(b) shall not apply to Indemnified Losses arising from fraud.

 

7.2           Indemnification by NewCo.

 

(a)          Subject to the terms and conditions of this Article 7, IEP Energy
Holding LLC (“IEP Energy”) shall indemnify and hold harmless each of HoldCo, the
Company and its Affiliates, and the members, directors, officers, partners,
employees, successors, assigns, representatives and agents of each of them in
their capacities as such (the “Company Indemnified Persons”) from and against
any and all Indemnified Losses incurred or to be incurred by any of them
resulting from or arising out of (i) any breach or violation of a representation
or warranty made by NewCo in Article 3 of this Agreement or (ii) any breach or
violation of a covenant or agreement made by NewCo in this Agreement.

 

(b)          IEP Energy shall not be liable under Section 7.2(a) until the
HoldCo Indemnified Persons have incurred Indemnified Losses equal to or
exceeding Two Million Dollars ($2,000,000.00) (the “HoldCo Deductible”); and
then IEP Energy shall be liable only for such Indemnified Losses in excess of
the HoldCo Deductible. The aggregate amount of Indemnified Losses that IEP
Energy shall be liable for under Section 7.2(a) above shall not exceed One
Hundred Million Dollars ($100,000,000.00); provided, that the limitations set
forth in this Section 7.2(b) shall not apply to Indemnified Losses arising from
fraud.

 

7.3           Notice of Claim. In the event that NewCo seeks indemnification on
behalf of a NewCo Indemnified Person, or the Company seeks indemnification on
behalf of a Company Indemnified Person, such Party seeking indemnification (the
“Indemnified Party”) shall give reasonably prompt written notice to the
indemnifying Party (the “Indemnifying Party”) specifying the facts constituting
the basis for such claim and the amount, to the extent known, of the claim
asserted; provided, however, that the right of a Person to be indemnified
hereunder shall not be adversely affected by a failure to give such notice
unless, and then only to the extent that, an Indemnifying Party is actually
irrevocably and materially prejudiced thereby. Subject to the terms hereof, the
Indemnifying Party shall pay the amount of any valid claim not more than ten
(10) days after the Indemnified Party provides notice to the Indemnifying Party
of such amount.

 

15

 

  

Article 8
MISCELLANEOUS PROVISIONS

 

8.1           Notice . All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given (a) when delivered in person, (b) by facsimile,
when receipt is confirmed, (c) on the next Business Day when sent by overnight
courier, or (d) on the second succeeding Business Day when sent by registered or
certified mail (postage prepaid, return receipt requested), to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

 

If to NewCo:

 

AEP Rail Corp.

100 Clark Street, Suite 201

St. Charles, MO 63301

Telephone: (636) 940-5000

Facsimile: (636) 940-5024

Attn: Umesh Choksi

 

If to HoldCo:

 

IRL Holding LLC

767 Fifth Avenue, 47th Floor

New York, NY 10153

Telephone: (212) 702-4300

Facsimile: (212) 750-5815

Attn: Keith Cozza

 

If to the Company:

 

American Railcar Leasing, LLC

100 Clark Street, Suite 201

St. Charles, MO 63301

Telephone: 636-940-5000

Facsimile: 636-940-5024

Attn: Umesh Choksi

 

With a copy to:

 

Bryan Cave LLP

211 N. Broadway, Suite 3600

 

16

 

 

St. Louis, MO 63102

Telephone: 314-259-2545

Facsimile: 314-552-8545

Attn: John Welge

 

8.2           Entire Agreement. This Agreement and the Disclosure Schedules and
Exhibits hereto embody the entire agreement and understanding of the Parties
hereto with respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings relative to such subject matter.

 

8.3           Amendment and Modification. To the extent permitted by applicable
Law, this Agreement shall be amended, modified or supplemented only by a written
agreement among NewCo, HoldCo and the Company.

 

8.4           Assignment; Binding Agreement. This Agreement and various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the Parties hereto and their successors, and permitted assigns. Neither
this Agreement nor any of the rights, interests, or obligations hereunder shall
be transferred, delegated, or assigned (by operation of law or otherwise), by
the Parties hereto without the prior written consent of the other Parties,
except that NewCo shall have the right to transfer and assign any or all of its
rights and obligations hereunder to any entity which at the time of such
transfer and assignment is controlled by NewCo or by the Affiliates of NewCo
provided that NewCo shall not be relieved of its obligations hereunder.

 

8.5           Waiver of Compliance; Consents. Any failure of any Party to comply
with any obligation, covenant, agreement or condition herein may be waived by
the other Parties, only by a written instrument signed by the Parties granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of any Party hereto, such
consent shall be given in writing in a manner consistent with the requirements
for a waiver of compliance as set forth in this Section 8.5.

 

8.6           Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs or expenses.

 

8.7           Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

 

17

 

  

8.8           Severability. If any other provision of this Agreement shall be
determined to be contrary to Law and unenforceable by any court of law, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby are not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

8.9           Remedies Cumulative. Except as otherwise provided herein, all
rights and remedies of the Parties under this Agreement are cumulative and
without prejudice to any other rights or remedies under Law. Nothing contained
herein shall be construed as limiting the Parties’ rights to redress for fraud.

 

8.10         Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Delaware,
without reference to its choice of law rules.

 

8.11         No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any Person not a Party hereto, or any such Person’s
successors or assigns, any right to any benefits hereunder, and no such party
shall be entitled to sue any Party to this Agreement with respect thereto. The
representations and warranties contained in this Agreement are made for purposes
of this Agreement only and shall not be construed to confer any additional
rights on the Parties under applicable state and federal securities Laws.

 

8.12         Submission to Jurisdiction. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
shall be brought against any of the Parties in the courts of the State of
Missouri, County of St. Louis, or, if it has or can acquire jurisdiction, the
United States District Court for the Eastern District of Missouri and each of
the Parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action of proceeding referred to in the
preceding sentence may be served on any Party anywhere in the world.

 

8.13         Waiver of Jury Trial.     EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS IN THIS SECTION 8.13.

 

18

 

  

8.14         Disclosure Schedules. The sections of the Disclosure Schedules
shall be arranged in separate parts corresponding to the numbered and lettered
sections, and the disclosure in any numbered or lettered part shall be deemed to
relate to and to qualify only the particular representation or warranty set
forth in the corresponding numbered or lettered section, and not any other
representation or warranty (unless an express and specific reference to any
other Disclosure Schedule which clearly identifies the particular item being
referred is set forth therein).

 

8.15         Headings; Interpretation. The article and section headings
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement. Each
reference in this Agreement to an Article, Section, Disclosure Schedule or
Exhibit, unless otherwise indicated, shall mean an Article or a Section of this
Agreement or a Disclosure Schedule or Exhibit attached to this Agreement,
respectively. Unless the context of this Agreement otherwise requires, (i) words
of any gender include each other gender; (ii) words using the singular or plural
number also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (iv) the terms “include,” “includes,” “including,” and
derivative or similar words shall be construed to be followed by the phrase
“without limitation”; and (v) references herein to “days” are to consecutive
calendar days unless Business Days are specified. All accounting terms used
herein and not expressly defined herein shall have the meanings given to them
under generally accepted accounting principles. All Parties have participated
substantially in the negotiation and drafting of this Agreement and agree that
no ambiguity herein should be construed against the draftsman.

 

[Remainder of page intentionally left blank; signature page follows.]

 

19

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed as of the date first above written.

 

  AEP RAIL CORP.       By: /s/ Sung Hwan Cho   Name: Sung Hwan Cho   Title:
Chief Financial Officer & Vice President       IRL HOLDING LLC       By: /s/
Keith Cozza   Name: Keith Cozza   Title: Vice President & Treasurer      
AMERICAN RAILCAR LEASING, LLC       By: /s/ Umesh Choski   Name: Umesh Choski  
Title: President       For the purposes of Article 7:       IEP ENERGY HOLDING
LLC       By: /s/ Sung Hwan Cho   Name: Sung Hwan Cho   Title: Chief Financial
Officer

 

Signature Page to Contribution Agreement

 

 

 

 

TABLE OF DISCLOSURE SCHEDULES AND EXHIBITS

 

Disclosure Schedule 2.2 Wire Transfer Instructions Disclosure Schedule 3.2
Governmental Approvals Disclosure Schedule 3.3 NewCo Capitalization Disclosure
Schedule 4.6 Financial Statements Disclosure Schedule 4.9 Title to Assets

 

Exhibit A             Form of Fifth Amended and Restated Operating Agreement

 

 

 

 

Exhibit A

 

Form of Fifth Amended and Restated Operating Agreement

 

Please see attached.

 

 

 